Citation Nr: 0611341	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  04-17 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland



THE ISSUE

Entitlement to service connection for endometriosis, to 
include as secondary to the service-connected disability 
residuals of colposcopy and cryotherapy.



ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1991 to April 
1998.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Baltimore, Maryland 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) that, in pertinent part, denied service connection for 
endometriosis as secondary to the service-connected 
disability residuals of colposcopy and cryotherapy.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was not provided with notice of 
what type of information and evidence was needed to 
substantiate her claim for secondary service connection, and 
she was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  As these questions are 
involved in the present appeal, this case must be remanded 
for proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that informs the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded, and also includes 
an explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  


The Board finds that additional development is warranted with 
respect to appellant's claim for a service connection for 
endometriosis, to include as secondary to the service-
connected disability residuals of residuals of colposcopy and 
cryotherapy.

Although records do not reflect that the veteran was 
diagnosed in service as having endometriosis, she was seen on 
numerous occasions for multiple gynecological problems and 
procedures.  In March 1994, the veteran was diagnosed with 
bacterial vaginosis.  The lab results indicated atypical 
squamous cells of undetermined significance (ASCUS) were 
present, and a low grade squamous intraepithelial lesion 
(SIL) could not be excluded.  The veteran underwent 
endocervical curettage (ECC), a colposcopy and cervical 
biopsy in April 1994.  The initial colposcopy exam confirmed 
atypical cells and low grade SIL.  The cervical biopsy 
revealed cervical intraepithelial neoplasia (CIN) III.

In June 1994, the veteran had an abnormal pap and was 
diagnosed with mild, moderate and focal severe squamous 
dysplasia with viral effect.  She underwent a loop 
electrosurgical excision procedure (LEEP).  On an October 
1994 medical report the veteran indicated she did not have a 
menstrual cycle every month; however the report indicates 
that her gynecological exam performed that day was normal.

In January 1995, the veteran's cytology report again 
indicated ASCUS, with favor reactive changes.  The note from 
the July 1995 gynecology examination indicated that her 
cervix was a "strawberry -type" cervix.  In September 1995, 
the veteran underwent an initial examination for another 
colposcopy and cervical biopsy.  The initial examination 
reports indicate ECC was performed.  There were inflammation 
and HPV present.  The cytology report from the colposcopy and 
cervical biopsy indicated ASCUS, with a few cells suggestive 
of low-grade SIL.  Several January 1996 treatment records 
show the veteran was diagnosed with severe focal cervical 
dysplasia.  Another ECC was performed and a low grade lesion 
(CIN I) was favored.  In April 1996 and December 1996, the 
veteran was diagnosed with low grade squamous intraepithelial 
lesions associated with HPV infection.  In August 1996, the 
veteran underwent cryotherapy because of CIN tubes.

A cytological report dated in April 1997 found more ASCUS and 
indicated endocervical components presented favor-reactive 
reparative atypical squamous cellular changes rather than 
dysplasia.  In May 1997 the veteran's pap was abnormal.  She 
requested another colposcopy as a result.  In June 1997, the 
veteran underwent another ECC.  A tissue examination report 
from this found benign endometrial stroma.  The veteran 
underwent a laparoscopy in August 1999, after separating from 
military service, and was diagnosed with endometriosis.  

In February 2003, the veteran underwent a VA examination.  
The nurse practitioner (NP), misidentified as a doctor, noted 
that the veteran's pap smears were normal, since 1998 up 
until September 2002, where ASCUS were once again found.  The 
NP observed that the veteran had no chronic complaint of 
urinary incontinence urge incontinence, burning or dysuria.  
Her bowel functioned normally and there were no malignant 
processes of any of these procedures in her past.  However, 
the NP indicated that the veteran later reported a history of 
irritable bowel syndrome, in the constipated form.  The 
veteran was also reported to have dysmenorrhea during her 
menstrual cycle; as well as dyspareunia upon thrusting, which 
was noted as probably due to a history of endometriosis.  The 
NP further noted the veteran had a history of infertility.  
The examiner's final diagnosis was that the veteran is status 
post treatment for abnormal paps smears.  It was opined by a 
physician who did not examine the veteran that "there is no 
relationship between the loop electrosurgical excision 
procedure (LEEP) and abnormal pap smear causing 
endometriosis."  

The veteran contends that the numerous gynecological symptoms 
exhibited during service were manifestations of 
endometriosis.  She also alleges that during military service 
she had pelvic pain and painful and irregular menses and was 
treated with steroids for these symptoms.  

The Board notes that a review of the February 2003 VA 
gynecological examination report does not indicate that the 
claims file, to include the veteran's voluminous service 
medical records, was reviewed.  The Board also notes that the 
medical opinion, discounting a relationship between the 
residuals of the LEEP procedure and abnormal paps; was not 
made by the VA NP who conducted the examination, but by a 
physician who did not examine the veteran or review the 
claims folder.  Moreover, the medical opinion that was 
provided did not address the service connected disabilities, 
specifically residuals of the colposcopies and cryotherapy, 
and their relationship to the veteran's current diagnosis of 
endometriosis.

Therefore, it is the opinion of the Board that a thorough and 
contemporaneous medical examination, to include a review of 
the veteran's claims file, should be accomplished, to obtain 
an objective medical opinion as to the likelihood that the 
endometriosis has a relationship to her in-service 
gynecological history or service-connected residuals of 
colposcopies and cryotherapy (or in-service gynecological 
history).  See Charles v. Principi, 16 Vet. App. 370 (2002).  
Thus, the case is remanded so that the veteran may be 
scheduled for the appropriate examination.

Accordingly, the case is REMANDED for the following action:

1.  The RO is to send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or evidence 
needed to establish secondary service 
connection, a disability rating and effective 
date for the claim on appeal, as outlined by 
the Court in Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506 (U.S. Vet. App. 
Mar. 3, 2006).  

2.  The RO should contact the veteran and 
obtain the names and addresses and dates of 
treatment of all medical care providers, VA 
or non-VA, that treated her for 
gynecological problems since August 1999, 
which she has not previously submitted.  
After she has signed the appropriate 
releases, those records should be obtained 
and associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, a 
notation to that effect should be inserted 
in the file.  The veteran and her 
representative are to be notified of 
unsuccessful efforts in this regard, in 
order that they are provided the opportunity 
to obtain and submit those records for VA 
review.

3.  The veteran should be scheduled for a VA 
gynecological examination to determine the 
nature and etiology of the endometriosis.  
All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to the 
gynecologist for review of the case.  A 
notation to the effect that this record 
review took place should be included in the 
report of the physician.

Based on an medical analysis of the currently 
assembled evidence of record, the gynecologist 
is to offer an opinion as to the likelihood 
(i.e. very likely, as likely as not, or highly 
unlikely) that the veteran's in-service 
gynecological presentations were an initial 
manifestation of the endometriosis which was 
diagnosed in August 1999.  

Furthermore, based on a medical analysis of 
the currently assembled evidence of record, 
the physician should indicate the likelihood 
(i.e. very likely, as likely as not, or highly 
unlikely) that the veteran's endometriosis is 
caused by or aggravated by residuals of the 
colposcopies and cryotherapy.  

The response to the above questions should 
include appropriate discussion of the 
veteran's abnormal and alleged painful menses; 
LEEP, which was performed in June 1994 for 
HPV, with moderate and focal severe dysplasia 
w/viral effect; numerous cytology reports of 
abnormal paps indicating ASCUS and low and 
high graded squamous intraepithelial lesions 
(SIL); cryotherapy procedure due to CIN tubes; 
and regular colposcopies and endocervical 
curettages; as they might relate in a causal 
manner to the August 1999 diagnosis of 
endometriosis.

4.  The veteran must be given adequate notice 
of the date and place of any requested 
examination.  A copy of all notifications, 
including the address where the notice was 
sent must be associated with the claims 
folder.  Please note the veteran's change of 
address.  She now resides in Honolulu, Hawaii.  
The veteran is to be advised that failure to 
report for a scheduled VA examination without 
good cause shown may have adverse effects on 
her claim.

5.  After completion of the above and any 
additional development deemed necessary, the 
RO should review the issues on appeal.  If any 
benefit sought remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.   
Thereafter, the case should be returned to the 
Board for appellate review.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





